Citation Nr: 0102113	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  91-45 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a skin disorder of the feet.

2.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral knee disorder.

3.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for asthma. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979 and from January 1980 to October 1980.

By its decision entered November 13, 1996, the Board of 
Veterans' Appeals (Board) denied the veteran's claims of 
entitlement to service connection for gastrointestinal and 
back disorders, as well as his claims to reopen for 
entitlement to service connection for a skin disorder of the 
feet, a bilateral knee disorder, and asthma.  An appeal 
followed to the United States Court of Veterans Appeals 
(since renamed the United States Court of Appeals for 
Veterans Claims (Court)), and the Court in an August 1998 
memorandum decision affirmed the Board's action.  A further 
appeal to the United States Court of Appeals for the Federal 
Circuit was then taken, with the Federal Circuit issuing its 
decision in February 2000.  Therein, the Court's August 1998 
decision pertaining to the veteran's claims to reopen for 
service connection of asthma, a bilateral knee disorder, and 
a skin disorder was vacated and remanded to the Court with 
instructions to remand to the Board for readjudication per 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court's 
decision with respect to the veteran's claim for a back 
disorder was affirmed, and it is noted that the Federal 
Circuit did not address any appeal with respect to the 
veteran's claimed gastrointestinal or stomach disorder.

By its order, dated in April 2000, the Court noted that the 
Federal Circuit had vacated and remanded the veteran's three 
claims to reopen due to the Court's errors in holding that 
the doctrine of exhaustion of administrative remedies was 
jurisdictional and in failing to remand such claims to the 
Board for readjudication pursuant to Hodge.  On the basis of 
the Federal Circuit's order to remand to the Board for 
consideration under Hodge, and to permit the veteran to 
present his arguments on questions of violations of the 
Constitution and the Administrative Procedures Act (APA), the 
Court vacated the Board's November 1996 decision as to the 
claims to reopen for service connection for skin, knee, and 
asthma disorders and remanded same to the Board for further 
action.  The Court otherwise affirmed the Board's 1996 
decision with respect to the holdings as to the claims for 
service connection for back and stomach disorders.


REMAND

Upon return of the case to the Board in May 2000, telephone 
contact was made in June 2000 with the attorney who 
represented the veteran before the Court in order to 
determine whether that attorney would continue to represent 
the veteran in proceedings before the Department of Veterans 
Affairs (VA).  In response, Board personnel were advised that 
the attorney would not be representing the veteran before VA 
and that a power-of-attorney rested with a veterans' service 
organization, Paralyzed Veterans of America, Incorporated.  
In July 2000, the Board corresponded with the veteran and his 
designated representative, advising both of the veteran's 
right to submit any additional evidence or argument in 
support of the benefits sought.  

Received by the Board in October 2000 were two pieces of 
correspondence between the veteran and his representative and 
attached to each letter were various medical records compiled 
by VA and non-VA sources.  In such correspondence, the 
veteran referred to treatment he had received in the recent 
past at VA Medical Centers in Milwaukee, Wisconsin and 
Chicago, Illinois (West Side), as well as the "Washington 
Medical Center" and the "Memphis Medical Center," 
referencing both as VA medical facilities where he had 
received recent medical treatment.  In addition, the 
undersigned notes that the aforementioned evidence was 
received by VA without a waiver of initial consideration by 
the originating agency.  The fact that the veteran did not 
waive initial consideration of such evidence was reiterated 
by the veteran's representative in an informal brief 
submitted in October 2000, wherein it was requested that the 
Board remand to the VA Regional Office (RO) in Milwaukee, 
Wisconsin, in order to facilitate that review.  Based on the 
foregoing, a remand to the RO is required.  See 38 C.F.R. 
§ 20.1304(a) and (c) (2000).

Also, it is noted that, during the pendency of this appeal, a 
significant change in the law was effected.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, and inasmuch as the veteran has referenced medical 
care, records of which are not contained in the claims 
folder, it would be prejudicial to the veteran-appellant if 
the Board were to proceed to issue a merits-based decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Thus, a remand to ensure 
compliance with the new law, including the VA's duty-to-
assist obligation is required.

Lastly, compliance with the Court's April 2000 order 
necessitates that the RO have the opportunity of initially 
considering the claims to reopen herein at issue under Hodge, 
supra, and the VCAA modifications thereto.  As well, the 
veteran through his representative has incorporated by 
reference those arguments previously made before the Court 
and Federal Circuit with respect to alleged constitutional 
and APA violations, which too should be referred to the RO 
for initial consideration.

Based on the foregoing, additional assistance to the veteran 
is deemed to be necessary.  Accordingly, this matter is 
REMANDED to the RO for completion of the following actions:

1.  The RO should contact the veteran in 
writing for the purpose of requesting 
that he furnish a detailed listing of all 
medical evaluation and treatment he has 
received during post-service years from 
both VA and non-VA sources for his 
claimed skin disorder of the feet, 
bilateral knee disorder, and asthma, to 
include the names and addresses of those 
VA and non-VA medical providers or 
facilities where he has been evaluated or 
treated for the entities in question and 
the approximate date(s) of any such 
evaluation or treatment.  Thereafter, the 
RO should obtain legible copies of all 
records referenced by the veteran.  Any 
and all records of treatment compiled by 
VA must be obtained for inclusion in the 
claims folder, regardless of whether the 
veteran responds to the aforementioned 
request.

2.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to the Veterans Benefits 
Administration Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Lastly, the RO must determine whether 
new and material evidence has been 
presented to reopen previously denied 
claims of entitlement to service 
connection for a skin disorder of the 
feet, a bilateral knee disorder, and 
asthma, based on all the evidence of 
record, including the evidence submitted 
directly to the Board in October 2000 
without RO review, and all governing 
legal authority, including Hodge, supra, 
and the Veterans Claims Assistance Act of 
2000.  Initial consideration must also be 
accorded the veteran's arguments that 
alleged constitutional and APA violations 
may impact the disposition of the claims 
to reopen herein at issue.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



